 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
        MERIAH G.,
10                                                        CASE NO. 2:19-CV-911-DWC
                               Plaintiff,
11                                                        ORDER REVERSING AND
                v.                                        REMANDING DEFENDANT’S
12                                                        DECISION TO DENY BENEFITS
        COMMISSIONER OF SOCIAL
13      SECURITY,

14                             Defendant.

15          Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of

16 Defendant’s denial of Plaintiff’s applications for disability insurance benefits (“DIB”) and

17 supplemental security income (“SSI”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil

18 Procedure 73 and Local Rule MJR 13, the parties have consented to have this matter heard by

19 the undersigned Magistrate Judge. See Dkt. 7.

20          After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)

21 erred when she rejected the opinions of treating doctors William Welsh, D.O., and Jonathan

22 Grymaloski, M.D., regarding Plaintiff’s physical impairments, and Plaintiff’s testimony on her

23 physical symptoms. The ALJ did not err when she rejected the opinions of Dr. Welsh, David

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 French, M.D., Holly Chatain, Psy.D., Nancy Woods, Psy.D., Sylvia Thorpe, Ph.D., and Anselm

 2 Parlatore, M.D., on Plaintiff’s mental impairments, and Plaintiff’s testimony on her mental

 3 symptoms. Had the ALJ properly considered the evidence regarding Plaintiff’s physical

 4 impairments, the ALJ may have found Plaintiff disabled or may have included additional

 5 limitations in the residual functional capacity assessment. This matter is therefore reversed and

 6 remanded pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social

 7 Security (“Commissioner”) for further proceedings consistent with this Order.

 8                            FACTUAL AND PROCEDURAL HISTORY

 9          On August 25, 2011, Plaintiff filed an application for DIB, alleging disability as of July

10 8, 2011. See Dkt. 11, Admin. Record (“AR”) 59, 103-09. The application was denied on initial

11 administrative review. See AR 59-70. A hearing was held before Administrative Law Judge

12 (“ALJ”) Patrick Hannon on October 21, 2013. See AR 43-58. In a decision date December 13,

13 2013, the ALJ determined Plaintiff to be not disabled. See AR 25-36. The Appeals Council

14 denied review on November 21, 2014. See AR 5-8.

15          Plaintiff sought review of the denial of his application before this Court. See AR 753-55.

16 On November 9, 2015, Magistrate Judge Karen L. Strombom entered an order reversing the

17 ALJ’s decision and remanding for further proceedings under sentence four of 42 U.S.C. §

18 405(g). See AR 780-86. Judge Strombom found that the ALJ erred in rejecting Plaintiff’s

19 testimony as contradicted by her daily activities. See id.

20          On March 17, 2015, while her appeal was pending before the Court, Plaintiff filed an

21 application for SSI and DIB. See AR 762, 913-21. That claim was denied on initial review. See

22 AR 762-79. The Appeals Council ordered these new claims to be consolidated with Plaintiff’s

23 earlier claim, and remanded them all to an ALJ. See AR 790.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1          On July 17, 2018, ALJ Stephanie Martz held a second hearing. See AR 688-722. ALJ

 2 Martz issued a decision on August 31, 2018, once again finding Plaintiff not disabled. See AR

 3 650-76. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision

 4 the final decision of the Commissioner. See AR 636-39; 20 C.F.R. §§ 404.984(b)(2),

 5 416.1484(b)(2).

 6          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by: (1) failing to properly

 7 weigh the medical evidence; and (2) discounting Plaintiff’s testimony. Dkt. 14, p. 1.

 8                                      STANDARD OF REVIEW

 9          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

10 social security benefits if the ALJ’s findings are based on legal error or not supported by

11 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

12 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

13                                            DISCUSSION

14 I.       Whether the ALJ Erred in Weighing the Medical Evidence.

15          Plaintiff argues the ALJ erred in rejecting multiple medical opinions. See Dkt. 14, p. 4-

16 18. Plaintiff argues the ALJ erred in rejecting opinions on her physical impairments from Dr.

17 Welsh and Dr. Grymaloski. See Dkt. 14, p. 4-10. Plaintiff argues that the ALJ erred in rejecting

18 opinions on her mental impairments from Dr. Welsh, Dr. French, Dr. Chatain, Dr. Woods, Dr.

19 Thorpe, and Dr. Parlatore. See Dkt. 14, p. 10-18. The ALJ addressed these opinions in groups,

20 analyzing the opinions on Plaintiff’s physical impairments first, and then analyzing the opinions

21 on Plaintiff’s mental impairments. See AR 666-73. The Court will do the same.

22          When reviewing medical evidence, an ALJ must ordinarily give controlling weight to the

23 opinions of a treating doctor. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). The ALJ

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1 may nonetheless reject treating doctors’ opinions, but must explain her reasoning. See Reddick v.

 2 Chater, 157 F.3d 715, 725 (9th Cir. 1998). When the treating doctor’s opinions are

 3 contradicted—as the opinions here are—the ALJ must give “‘specific and legitimate reasons’

 4 supported by substantial evidence in the record” for rejecting those opinions. Lester, 81 F.3d at

 5 830 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). The same standard applies

 6 with respect to examining doctors. See Lester, 81 F.3d at 830-31 (citing Andrews v. Shalala, 53

 7 F.3d 1035, 1043 (9th Cir. 1995)).

 8          A.      Physical Impairments – Dr. Welsh and Dr. Grymaloski

 9          Dr. Welsh and Dr. Grymaloski are Plaintiff’s treating doctors. See AR 631, 1404. On

10 June 4, 2012, Dr. Welsh completed a physical capacities evaluation, in which he opined that

11 Plaintiff could sit for two hours in an eight-hour day, and stand/walk for one hour. AR 560. He

12 opined that Plaintiff would need to be able to alternate sitting and standing at will throughout the

13 day. Id. Dr. Welsh opined that Plaintiff could occasionally lift or carry up to five pounds. AR

14 561. Dr. Welsh opined that Plaintiff had postural and environmental limitations, as well. Id.

15          On March 22, 2014, Dr. Welsh completed an impairment questionnaire, opining that

16 Plaintiff had different limitations than before. See AR 631-35. Dr. Welsh opined that Plaintiff

17 could sit for less than an hour in an eight-hour work day, and stand/walk for less than an hour.

18 AR 633. Dr. Welsh opined that Plaintiff had limitations in grasping and manipulation. AR 634.

19 But he opined that Plaintiff could occasionally lift or carry up to 10 pounds. AR 633. Dr. Welsh

20 opined that Plaintiff would need to take unscheduled rest breaks every 15-30 minutes, and would

21 likely be absent more than three times a month. AR 634-35.

22          On April 19, 2015, Dr. Welsh completed another impairment questionnaire, largely

23 maintaining his opinions from March 2014. See AR 1129-33.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1          Dr. Grymaloski treated Plaintiff beginning in December 2015. See AR 1404. Dr.

 2 Grymaloski opined that Plaintiff could sit for less than one hour in an eight-hour workday, and

 3 stand/walk for less than one hour in the same timeframe. AR 1405. Dr. Grymaloski opined that

 4 Plaintiff would need to elevate both legs to waist level when sitting. Id. Plaintiff could

 5 occasionally lift up to five pounds, but could not carry any amount of weight. Id. Plaintiff could

 6 rarely or never grasp, twist, and turn objects, use her hands and fingers for fine manipulations,

 7 and reach with her arms. Id.

 8          The ALJ gave the opinions of Dr. Welsh and Dr. Grymaloski little weight. AR 667. The

 9 ALJ determined that the medical evidence contradicted both doctors’ opinions. AR 667-68. The

10 ALJ further reasoned that each doctor’s treatment notes failed to support their opinions. AR 668.

11          The ALJ’s first reason for rejecting the opinions of Dr. Welsh and Dr. Grymaloski fails

12 because the ALJ erred in analyzing Plaintiff’s symptoms as they relate to fibromyalgia.

13 Fibromyalgia is an “unusual” disease for which “there is an absence of symptoms that a lay

14 person may ordinarily associate with joint and muscle pain. The condition is diagnosed entirely

15 on the basis of the patients’ reports of pain and other symptoms.” Revels v. Berryhill, 874 F.3d

16 648, 656 (9th Cir. 2017) (internal citations and quotation marks omitted). The fact that Plaintiff

17 had normal muscle strength, range of motion, and sensation does not contradict the doctors’

18 opinions that Plaintiff has physical limitations due to fibromyalgia. Records document diffuse

19 pain and tenderness, particularly in the low back. See AR 1141, 1205, 1210, 1636, 1655, 1664.

20          The ALJ further reasoned that the opinions of Dr. Welsh and Dr. Grymaloski were

21 entitled to little weight because they relied in part on Plaintiff’s lupus, musculoskeletal

22 complaints, and obesity. AR 667. The ALJ erred in doing so because she put too much emphasis

23 on the source of Plaintiff’s impairments rather than the impairments themselves. Whether

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 Plaintiff had mild lupus or minimal degenerative joint changes is largely irrelevant because even

 2 if those things were true, she still had fibromyalgia, which could cause her limitations. Treating

 3 rheumatologist Kevin Latinis, M.D., Ph.D., for example, noted that Plaintiff had diagnoses of

 4 fibromyalgia, questionable Lyme disease and questionable connective tissue disease, but opined

 5 that “[r]egardless of the diagnosis, I think the patient clearly has a lot of issues with chronic

 6 fatigue and pain.” AR 1003. The ALJ thus erred in rejecting Dr. Welsh’s and Dr. Grymaloski’s

 7 opinions on Plaintiff’s physical impairments based on the overall medical evidence.

 8          The ALJ’s second reason for rejecting the opinions of Dr. Welsh and Dr. Grymaloski

 9 fails, as well. Dr. Grymaloski and providers with whom he worked documented physical

10 problems that could cause impairment. See, e.g., AR 1205, 1210, 1655, 1772. And given the

11 ALJ’s errors in evaluating the overall medical evidence regarding Plaintiff’s physical

12 impairments, as well as the ALJ’s general lack of analysis on the documented physical problems,

13 the Court cannot confidently conclude that the ALJ reasonably interpreted Dr. Welsh’s and Dr.

14 Grymaloski’s treatment notes. Substantial evidence therefore does not support the ALJ’s finding

15 that Dr. Welsh’s and Dr. Grymaloski’s treatment notes were inconsistent with their opinions. See

16 Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). The ALJ accordingly erred in rejecting

17 Dr. Welsh’s and Dr. Grymaloski’s opinions on Plaintiff’s physical limitations.

18          B.      Mental Impairments

19                  i.      Dr. Welsh

20           Dr. Welsh also opined about Plaintiff’s mental impairments. On June 4, 2012, Dr. Welsh

21 opined that Plaintiff had moderate limitations in her ability to sustain attention and concentration,

22 which would eliminate her ability to perform skilled work tasks. See AR 562. Dr. Welsh opined

23 that Plaintiff had moderate impairments in her ability to engage in activities of daily living,

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 social functioning, and concentration, persistence, and pace. AR 567. He opined that Plaintiff

 2 was markedly impaired in her ability to adapt to stressful conditions. Id.

 3          On December 3, 2012, Dr. Welsh opined that Plaintiff’s impairments were more severe.

 4 See AR 613-16. Dr. Welsh opined that Plaintiff was still moderately impaired in her ability to

 5 engage in activities of daily living, but was now markedly limited in social functioning and

 6 concentration, persistence, and pace. AR 614. Dr. Welsh opined that Plaintiff was extremely

 7 impaired in her ability to adapt to stressful conditions. Id.

 8          The ALJ gave Dr. Welsh’s opinions little weight. AR 669. The ALJ gave five reasons for

 9 this conclusion: (1) Plaintiff received only sporadic treatment that was focused on situational

10 stressors, (2) the longitudinal record showed benign mental status findings and good

11 performance on testing, (3) Plaintiff’s own description of herself contradicted Dr. Welsh’s

12 opinion on her social functioning, (4) Dr. Welsh relied on Plaintiff’s self-reports, which the ALJ

13 rejected, and (5) Dr. Welsh’s treatment notes did not support his opinions. AR 670-71. At least

14 two of these reasons withstand scrutiny, making any error with the remaining reasons harmless.

15 See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (“[A]n error is harmless so long as

16 there remains substantial evidence supporting the ALJ’s decision and the error does not negate

17 the validity of the ALJ’s ultimate conclusion.” (Internal quotation marks omitted)).

18          The ALJ did not err in rejecting Dr. Welsh’s opinions as contradicted by the longitudinal

19 medical evidence. An ALJ may reasonably reject a doctor’s opinions when they are inconsistent

20 with or contradicted by the medical evidence. See Batson v. Comm’r of Soc. Sec. Admin., 359

21 F.3d 1190, 1195 (9th Cir. 2004). The ALJ cited multiple points in the record showing normal

22 mental functioning. See, e.g., AR 1019, 1023, 1388, 1422-24, 1664, 1671, 1678, 1693, 1702,

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1 1729, 1755, 1761, 1770, 1782, 1798. Plaintiff has not shown that the ALJ erred in interpreting

 2 this evidence.

 3          The ALJ similarly did not err in rejecting Dr. Welsh’s opinion because they were

 4 inadequately supported by his treatment notes. “The ALJ need not accept the opinion of any

 5 physician, including a treating physician, if that opinion is brief, conclusory, and inadequately

 6 supported by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th

 7 Cir. 2009) (citation and alterations omitted). Dr. Welsh did not explain how he reached his

 8 opinions on Plaintiff’s limitations, and his treatment notes do not provide any clear support. See

 9 AR 560-68, 620-28, 1095-1123, 1129-33.

10                  ii.    Dr. French

11          Dr. French briefly treated Plaintiff. See AR 602-04. On January 14, 2013, Dr. French

12 completed a psychiatric report describing Plaintiff’s diagnoses and limitations. See AR 617-19.

13 Dr. French opined that Plaintiff was markedly limited in the categories of activities of daily

14 living, social functioning, concentration, persistence, and pace, and adaptation to stressful

15 conditions. AR 618.

16          On September 22, 2013, Dr. French completed a mental residual functional capacity

17 assessment. See AR 605-12. Dr. French opined that Plaintiff was moderately limited in a number

18 of areas of mental functioning due to anxiety and affective disorders. See id.

19          The ALJ rejected Dr. French’s opinions because they were inconsistent, and because Dr.

20 French did not provide any narrative or documentary support for his opinions. AR 671. The ALJ

21 did not err in doing so. First, Dr. French’s opinions are inconsistent, so the ALJ could not accept

22 both. For example, the ALJ could not accept Dr. French’s opinion that Plaintiff was only

23 moderately limited in her ability to maintain attention and concentration for extended periods,

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1 and Dr. French’s opinion that Plaintiff was markedly limited in her ability to maintain

 2 concentration, persistence, and pace. See AR 607, 618. Second, Dr. French’s treatment notes,

 3 like those of Dr. Welsh, do not support his opinions. Dr. French saw Plaintiff on four or five

 4 occasions, and did not document any mental status findings. See AR 602-04. The ALJ therefore

 5 reasonably rejected Dr. French’s opinions as inadequately supported. See Bray, 554 F.3d at 1228.

 6                  iii.   Dr. Chatain

 7          Dr. Chatain examined Plaintiff once, on September 14, 2011. AR 1006-08. She did not

 8 opine as to any specific limitations at that time. See id. On June 12, 2012, Dr. Chatain opined

 9 that Plaintiff had moderate limitations in understanding and remembering. AR 572. Dr. Chatain

10 opined that Plaintiff had marked limitations in areas of sustained concentration and persistence.

11 Id. Dr. Chatain opined that Plaintiff was not significantly limited in areas of social interaction

12 and adaptation. AR 573-74.

13          The ALJ rejected Dr. Chatain’s opinions for many of the same reasons she rejected Dr.

14 Welsh’s opinions. See AR 669-70. The ALJ additionally rejected Dr. Chatain’s opinions because

15 she only saw Plaintiff once, and did not administer any mental status testing. AR 671. Not all of

16 these reasons withstand scrutiny, but—as with Dr. Welsh—the ALJ did not err in rejecting Dr.

17 Chatain’s opinions because they were contradicted by the longitudinal medical record. See

18 Batson, 359 F.3d at 1195. Again, the ALJ cited multiple records documenting normal mental

19 functioning. See, e.g., AR 1019, 1023, 1388, 1422-24, 1664, 1671, 1678, 1693, 1702, 1729,

20 1755, 1761, 1770, 1782, 1798. Plaintiff has not shown that the ALJ erred in interpreting this

21 evidence.

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1          Because the ALJ gave one valid reason for rejecting Dr. Chatain’s opinions, and that

 2 reason survives regardless of the validity of the ALJ’s remaining reasons for rejecting Dr.

 3 Chatain’s opinions, Plaintiff has failed to show harmful error. See Molina, 674 F.3d at 1115.

 4                  iv.     Dr. Woods

 5          Dr. Woods examined Plaintiff on May 9, 2014. AR 1046-52. Dr. Woods reviewed

 6 Plaintiff’s medical records and performed a number of psychological tests. AR 1046-47. In July

 7 2013, Dr. Woods opined that Plaintiff had marked limitations in her ability to “[w]ork in

 8 coordination with or near others without being distracted by them,” “[c]omplete a workday

 9 without interruptions from psychological symptoms, and “[p]erform at a consistent pace without

10 rest periods of unreasonable length or frequency.” AR 1051. Dr. Woods opined that Plaintiff

11 would be absent from work more than three times per month due to her mental impairments. AR

12 1052.

13          The ALJ gave multiple reasons for rejecting Dr. Woods’s opinions. See AR 672. Several

14 of those reasons do not withstand scrutiny, such as the ALJ’s indication that Dr. Woods should

15 have given more weight to certain mental status tests than others. See id. But, as with the

16 opinions of Dr. Welsh and Dr. Chatain, the ALJ reasonably rejected Dr. Woods’s opinions for

17 being contradicted by the medical record. See supra Parts I.B.i., I.B.iii. Plaintiff has again failed

18 to show harmful error. See Molina, 674 F.3d at 1115.

19                  v.      Dr. Thorpe

20          Dr. Thorpe examined Plaintiff on June 8, 2015. AR 1158-65. Dr. Thorpe opined that

21 Plaintiff was markedly limited in her ability to complete a normal work week without

22 interruptions from her psychological symptoms, set realistic goals, and plan independently. AR

23 1162.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
 1          The ALJ rejected Dr. Thorpe’s opinions for essentially the same reasons she rejected Dr.

 2 Welsh’s opinions. See AR 669-71. Once again, the ALJ did not err in rejecting Dr. Thorpe’s

 3 opinions as contradicted by the longitudinal medical record. See supra Part I.B.i. Any error in the

 4 remainder of the ALJ’s reasoning with respect to Dr. Thorpe’s opinions was therefore harmless.

 5 See Molina, 674 F.3d at 1115.

 6                 vi.     Dr. Parlatore

 7          Dr. Parlatore examined Plaintiff on August 6, 2015. AR 1180-84. Dr. Parlatore

 8 performed a mental status exam and clinical interview. AR 1180-82. Dr. Parlatore opined that

 9 Plaintiff’s “social interaction and adaptation are markedly impaired.” AR 1182. Dr. Parlatore

10 opined that Plaintiff “cannot engage in social relations in a suitable, compatible fashion,” and

11 would have difficulty interaction with coworkers and the public. AR 1183. He further opined that

12 Plaintiff “does not have the mental ability to handle increased mental demands associated with

13 competitive work.” Id.

14          The ALJ rejected Dr. Parlatore’s opinions for reasons similar to those she gave for

15 rejecting the opinions of Dr. Welsh and others. See AR 672-73. Not all of those reasons

16 withstand scrutiny, but the ALJ did not err in rejecting Dr. Parlatore’s opinions as contradicted

17 by the longitudinal medical record. See supra Part I.B.i. Any error in the remainder of the ALJ’s

18 reasoning with respect to Dr. Parlatore’s opinions was therefore harmless. See Molina, 674 F.3d

19 at 1115.

20          In sum, the ALJ erred in rejecting the opinions of Dr. Welsh and Dr. Grymaloski

21 regarding Plaintiff’s physical limitations. The ALJ did not err in rejecting the opinions of Dr.

22 Welsh, Dr. French, Dr. Chatain, Dr. Thorpe, and Dr. Parlatore regarding Plaintiff’s mental

23 limitations.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
 1 II.      Whether the ALJ Erred in Discounting Plaintiff’s Testimony.

 2          Plaintiff argues the ALJ erred in discounting Plaintiff’s symptom testimony. See Dkt. 14,

 3 p. 18-22. Plaintiff testified that she suffers from fibromyalgia, lupus, neck pain, back pain, knee

 4 pain, insomnia, migraines, memory and concentration problems, and depression. See AR 49,

 5 699-700, 704-05.

 6          The Ninth Circuit has “established a two-step analysis for determining the extent to

 7 which a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871 F.3d 664,

 8 678 (9th Cir. 2017). The ALJ must first determine whether the claimant has presented objective

 9 medical evidence of an impairment that “‘could reasonably be expected to produce the pain or

10 other symptoms alleged.’” Id. (quoting Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir.

11 2014)). At this stage, the claimant need only show that the impairment could reasonably have

12 caused some degree of the symptoms; she does not have to show that the impairment could

13 reasonably be expected to cause the severity of the symptoms alleged. Id. The ALJ found that

14 Plaintiff met this step. See AR 659.

15          If the claimant satisfies the first step, and there is no evidence of malingering, the ALJ

16 may only reject the claimant’s testimony “‘by offering specific, clear and convincing reasons for

17 doing so. This is not an easy requirement to meet.’” Trevizo, 871 F.3d at 678 (quoting Garrison,

18 759 F.3d at 1014-15). In evaluating the ALJ’s determination at this step, the Court may not

19 substitute its judgment for that of the ALJ. Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). As

20 long as the ALJ’s decision is supported by substantial evidence, it should stand, even if some of

21 the ALJ’s reasons for discrediting a claimant’s testimony fail. See Tonapetyan v. Halter, 242

22 F.3d 1144, 1148 (9th Cir. 2001).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
 1          The ALJ found that Plaintiff’s testimony concerning the intensity, persistence, and

 2 limiting effects of her symptoms was “not entirely consistent with the medical evidence and

 3 other evidence in the record.” AR 659. The ALJ reasoned that the medical evidence contradicted

 4 Plaintiff’s testimony, separately analyzing her physical and mental limitations. See AR 659-66.

 5          A.     Physical Impairments

 6          The ALJ rejected Plaintiff’s testimony by parsing through each diagnosis and citing to

 7 medical records she determined contradicted Plaintiff’s claims. See AR 659-63. Much like her

 8 analysis of the medical opinions on physical impairments, the ALJ erred in rejecting Plaintiff’s

 9 testimony based on the medical record because she erred in analyzing Plaintiff’s symptoms as

10 they relate to fibromyalgia. An ALJ “cannot simply pick out a few isolated instances” of medical

11 health that support her conclusion, but must consider those instances in the broader context “with

12 an understanding of the patient’s overall well-being and the nature of [his] symptoms.” Attmore

13 v. Colvin, 827 F.3d 872, 877 (9th Cir. 2016). That Plaintiff had some normal findings on

14 examination, such as normal muscle strength and normal range of motion, does not contradict

15 her claims of pain and fatigue due to fibromyalgia. See Revels, 874 F.3d at 656.

16          The ALJ went on to analyze Plaintiff’s lupus, back problems, neck problems, knee

17 problems, and obesity, but—as with her analysis of Dr. Welsh’s and Dr. Grymaloski’s physical

18 opinions—put too much emphasis on the source of Plaintiff’s symptoms rather than the

19 symptoms themselves. Plaintiff had pain and fatigue regardless of whether it was due to

20 fibromyalgia, lupus, degenerative joint issues, or obesity. The ALJ therefore erred in rejecting

21 Plaintiff’s symptom testimony regarding her physical impairments.

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 13
 1          B.     Mental Impairments

 2          The ALJ rejected Plaintiff’s testimony regarding her mental impairments because

 3 Plaintiff received only sporadic treatment, and because the record showed benign mental status

 4 findings. AR 663-65. Although the first reason fails, the second reason withstands scrutiny by

 5 the same logic that it survived with respect to the doctors’ opinions on Plaintiff’s mental

 6 impairments. See supra Parts III.B.i., III.B.iii-vi. The ALJ thus did not harmfully err in rejecting

 7 Plaintiff’s testimony regarding her mental impairments. See Molina, 674 F.3d at 1115.

 8                                            CONCLUSION

 9          Based on the foregoing reasons, the Court finds that the ALJ improperly concluded

10 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

11 this matter is remanded for further administrative proceedings in accordance with the findings

12 contained herein.

13          Dated this 20th day of December, 2019.


                                                          A
14

15
                                                          David W. Christel
16                                                        United States Magistrate Judge

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 14
